Citation Nr: 0920781	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-09 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart murmur.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1944 to 
August 1945, including combat service during World War II, 
and his decorations include the Combat Infantryman Badge and 
two Purple Heart Medals.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision.  In a March 2008 
decision, reopened the Veteran's heart murmur claim and 
remanded the claim for additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the medical evidence shows that the 
Veteran's heart murmur is related to service or to an 
incident of service origin.


CONCLUSION OF LAW

The criteria for service connection for a heart murmur have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303. 

The Veteran contends that he currently has a heart murmur 
which developed during his time in service.  However, while 
the evidence confirms the presence of a current heart murmur, 
the medical evidence of record fails to show that the murmur 
was the result of the Veteran's time in military service.  

The Veteran served from March 1944 to August 1945 and service 
treatment records do note the presence of a cardiac murmur at 
that time.  For example, in February 1945, the Veteran was 
diagnosed with atypical pneumonia and no definite EKG 
evidence of a myocardial disease was seen.  It was noted that 
the Veteran had a heart murmur which the doctor thought could 
be due to a small, not-significant congenital lesion, or 
could simply be a functional murmur.  However, the medical 
officer indicated that he could not make a cardiac diagnosis 
at that time.  In May 1945 a cardiac murmur was diagnosed.  
The Veteran's heart had a regular rhythm, but a blowing 
systolic murmur was heard over the precordium which was the 
loudest in the pulmonic areas.  No diastolic murmur was 
heard.  

Following service, no murmur was detected in October 1945, 
and the Veteran's cardio-vascular system (including murmurs) 
was found to be normal in December 1948.  In April 1951, a 
systolic murmur was once again heard.  However, the Veteran 
was denied service connection for a heart murmur in June 
1951, as the RO concluded that the evidence failed to 
establish a current disability since the pulmonic systolic 
murmur was considered to be functional in nature.  In May 
1963 the Veteran was hospitalized for chronic diarrhea; and a 
physical examination at that time revealed a switching 
systolic murmur over the whole precordium.

A medical record from April 1983 indicates no murmurs were 
present.  In August 1991, the Veteran was noted to have a 
regular sinus rhythm, but had a systolic murmur over the 
entire precordium, but mainly at the apical area.  

In May 1994 the Veteran was hospitalized for a transient 
ischemic attack.  It was noted that he had regular heart rate 
and rhythm but he also had a II/VI holosystolic murmur.  An 
echocardiogram was conducted that showed normal overall 
systolic function.  A VA treatment record from February 1996 
noted the presence of a systolic murmur; although Dr. Wanner 
indicated that the Veteran's heart rhythms were normal with 
no murmurs heard in March 2007.

At a hearing before the Board in February 2008, the Veteran 
testified that he did not receive any heart treatment while 
in service.  The Veteran explained that a doctor was 
reportedly concerned that he might have rheumatic fever, but 
this was ruled out, and the doctor found that his murmur was 
congenital and was generally cured.  At his hearing he also 
suggested that the pneumonia he contracted in service may 
have caused a heart disability to develop.  The Veteran 
reported that prior to service he had received annual 
physicals for work and at no time had a heart murmur been 
diagnosed.  The Veteran testified that he continued to have a 
murmur at the present time, and he reported taking Coumadin.  
He indicated that he began receiving treatment for his heart 
murmur approximately 20 years earlier (several decades after 
he separated from service).

Based in part on his testimony, and noting that VA clinic 
records noted the presence of a heart murmur, the Board 
reopened the Veteran's claim and remanded it for a medical 
opinion of record as to whether the Veteran had a current 
heart murmur that either was caused by or began during his 
military service.

The Veteran underwent the VA examination in July 2008.  The 
examiner observed that the murmur described in 1945 was a 
functional pulmonic murmur and that "no murmur" was noted 
in 1946.  The examiner also reviewed the various post-service 
heart treatments, explaining that the murmur described in 
1986 was suggestive of a mitral valve prolapse murmur; and 
the Veteran's EKG in 1986 showed a normal sinus rhythm.  The 
examiner then observed that the latest echocardiogram in 
April 2008 showed mild mitral insufficiency, which he opined 
was as likely as not caused by papillary muscle dysfunction, 
secondary to myocardial infarction.  The examiner explained 
that papillary muscle dysfunction can occur after a 
myocardial infarction whether recent or old.  He therefore 
opined that it was as likely as not that the murmur in the 
Veteran's case was due to the papillary muscle dysfunction as 
a result of the Veteran's myocardial infarction several years 
earlier, and not in fact the result of the Veteran's time in 
service.

Although the Veteran believes that his current heart murmur 
is related to his time in service, he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, his opinion is insufficient to provide the requisite 
nexus between his heart murmur and his time in service.

Given that the only medical opinion addressing the etiology 
of the Veteran's heart murmur found that it was not related 
to service, and that the Veteran as a lay person is not 
competent to observe heart pathology, the criteria for 
service connection have not been met.  As such, because the 
preponderance of the evidence is against the claim, service 
connection must be denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by letters 
dated in October 2004 and May 2008, which informed the 
Veteran of all the elements required by the Pelegrini II 
Court as stated above; as well as informing him how 
disability ratings and effective dates are formulated.  

The Board finds that any defect concerning the timing or the 
content of letters providing the notice requirement was 
harmless error.  Although the notice provided to the Veteran 
was not given prior to the first adjudication of the claim, 
the Veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and 
ample time to respond to VA notices.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's 
claim was readjudicated following completion of the notice 
requirements.

VA and private treatment records have been obtained, as have 
service treatment records.  The Veteran was also provided 
with a VA examination (the report of which has been 
associated with the claims file); and he testified at a 
hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a heart murmur is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


